EXHIBIT 10.42

 

Amendment #1

 

The Convertible Promissory Note between Freeze Tag, Inc. (the “Borrower”) and
Accredited Investor (the “Lender”), executed and effective on April 7, 2016 (the
“Note”) had a Principal Sum of $500,000.

 

As of the date of this Amendment, the total consideration paid on the Note is
$554,000.00.

 

The Lender and Borrower hereby agree to amend the Note to increase the Principal
Sum in the amount of $100,000, to a total Principal Sum of $600,000.

 

All other terms and conditions of the Note remain unchanged.

 

Agreed and Accepted:

 

Freeze Tag, Inc.

 



By:

 

 

 

Craig Holland Date     Date

 

 

Chief Executive Officer      

 

 

 

 

 

Accredited Investor

     

 

 

       

 

By:

 

 

 

Accredited Investor Signor     Date

 



  